United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3468
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                     Violeta Hinojosa, also known as Sophie

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                              Submitted: May 16, 2013
                               Filed: August 27, 2013
                                   ____________

Before SHEPHERD, BEAM, and MELLOY, Circuit Judges.
                           ____________

BEAM, Circuit Judge.

      Violeta Hinojosa appeals, following a guilty jury verdict on two
counts–conspiracy to distribute methamphetamine and distribution of
methamphetamine–arguing there was insufficient evidence to support the verdict. At
sentencing Hinojosa sought safety valve relief, which the district court1 denied. She
appeals this denial as well. We affirm Hinojosa's conviction and sentence.

I.    BACKGROUND

       During the course of an extensive methamphetamine distribution investigation,
officers identified Hinojosa as someone who delivered methamphetamine to a dealer
under investigation. Elizabeth White, a drug user recently released from prison,
began assisting drug enforcement agents in the investigation in March 2009. On
April 17, 2009, White participated in a controlled buy and went to the home of
Miguel Castaneda to purchase methamphetamine. Castaneda's home was under
officer surveillance at the time. During this time period, a woman, identified at trial
by several witnesses as Hinojosa, drove up to Castaneda's house and entered and
exited the residence within a few minutes' time. The government alleged that
Hinojosa delivered methamphetamine at that time. Officers arrested Hinojosa and
charged her with conspiracy to distribute methamphetamine, and distribution of
methamphetamine. The jury convicted Hinojosa on both counts.

       Prior to sentencing, Hinojosa provided an interview to law enforcement
officers. Based upon this interview, during which Hinojosa denied all involvement
in the matter, Hinojosa sought safety valve relief at sentencing, which the court
denied. The district court stated:

      I don't want to say that as a matter of law if someone is convicted and
      does not acknowledge their guilt in the safety valve interview that that
      precludes that person from obtaining the safety valve, but it certainly
      makes it very difficult for that person to obtain [the] relief of the safety
      valve because one of the primary purposes of the safety valve is to show


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-
      that that person is contrite and at least has an attempt to cooperate or be
      honest about what they were involved with.

      But given the testimony and the evidence that's been presented, I don't
      think that the . . . defendant has sustained her burden of proof to show
      that she's entitled to the safety valve. And the main reason has to do
      with the proffer.

       The district court sentenced Hinojosa to 60 months' imprisonment. On appeal
Hinojosa challenges the sufficiency of the evidence supporting the verdict and the
district court's denial of safety valve relief.

II.   DISCUSSION

      A.     Sufficiency of the Evidence

       This court reviews the sufficiency of the evidence supporting a conviction de
novo. United States v. Phythian, 529 F.3d 807, 811 (8th Cir. 2008). "'[W]e reverse
only if no reasonable jury could have found the defendant guilty beyond a reasonable
doubt.'" Id. (alteration in original) (quoting United States v. Pruneda, 518 F.3d 597,
605 (8th Cir. 2008)). On appeal, the evidence is viewed in the light most favorable
to the government, resolving evidentiary conflicts in favor of the government and
accepting all reasonable inferences drawn from the evidence that support the jury's
verdict. United States v. Flores, 474 F.3d 1100, 1105 (8th Cir. 2007).

       Very generally, Hinojosa argues on appeal that this case is based upon
misidentification. She claims that her sister and her mother are involved in drug
trafficking but that she is not and never has been. She claims that those who testified
against her, identifying her as one who delivered methamphetamine to Castaneda on
multiple occasions over time, all testified in an attempt to reduce their own sentences
or similar such benefits and are thus unreliable. She further claims that the officers


                                         -3-
who identified her in photographs taken during a delivery at the home of Castaneda
were mistaken and that they did not have a clear view of her, which Hinojosa claims
raises significant doubt that it was in fact Hinojosa and not her sister that they saw.

        Hinojosa is unable to overcome her burden on appeal. Three cooperating
witnesses testified they saw Hinojosa delivering methamphetamine over an extended
period of time, in concert with one or more of her family members. Castaneda
testified that Hinojosa and her family members were his primary methamphetamine
suppliers for nearly five years. The circumstances of the controlled delivery on April
17, 2009, as explained through the testimony of the Drug Enforcement
Administration agents involved, further corroborated the trial testimony of the
cooperating witnesses. And, while there were, as always, credibility determinations
to be made regarding the testifying witnesses, their testimony was corroborated and,
ultimately, believed by the jury. United States v. Jefferson, No. 12-2643, 2013 WL
3970193, at *2 (8th Cir. Aug. 5, 2013) ("'We have repeatedly upheld jury verdicts
based solely on the testimony of co-conspirators and cooperating witnesses, noting
that it is within the province of the jury to make credibility assessments and resolve
conflicting testimony.'" (quoting United States v. Coleman, 525 F.3d 665, 666 (8th
Cir. 2008)). On these facts, we have no difficulty concluding the evidence was
sufficient for a reasonable jury to find Hinojosa guilty.

      B.     Safety Valve Relief

      This court reviews for clear error a district court's findings regarding the
completeness and truthfulness of information provided by a defendant and the
ultimate denial of safety valve relief for clear error. United States v. Polk, 715 F.3d
238, 253 (8th Cir. 2013). The sentencing court here did not clearly err.

      "In the safety valve statute and parallel advisory guidelines provision,
'Congress provided relief for less culpable drug offenders from its harsh mandatory

                                         -4-
minimum sentences.'" United States v. Brooks, No. 12-3588, 2013 WL 3746026, at
*2 (8th Cir. July 18, 2013) (quoting United States v. Tournier, 171 F.3d 645, 646 (8th
Cir. 1999)). "To be eligible for this statutory relief, [Hinojosa] 'bore the burden at the
sentencing hearing of establishing each of the five requirements for safety valve relief
by a preponderance of the evidence.'"2 Id. (quoting United States v. Razo-Guerra, 534
F.3d 970, 974 (8th Cir. 2008)). The significant issue in this case is whether Hinojosa
satisfied the fifth element, requiring that not later than the time of the sentencing
hearing, she truthfully provided to the government all information and evidence she
had concerning the offense or offenses that were part of the same course of conduct
or of a common scheme or plan. 18 U.S.C. § 3553(f)(5).

       Hinojosa simplifies the district court's stance on this final element, claiming
that the district court determined that Hinojosa could not get safety valve relief solely
because the jury found her guilty. A fair reading of the transcript, however, reveals
that the district court fully understood the legal rubric in the safety valve context. As
the court noted, it is true that a guilty jury verdict does not legally foreclose any
possibility that a defendant could receive safety valve relief. United States v. Sherpa,
110 F.3d 656, 660 (9th Cir. 1997). According to the transcript, however, the district


      2
          We have explained that

      [t]he safety valve requires that: (1) the defendant does not have more
      than one criminal history point; (2) the defendant did not use violence
      or a credible threat thereof or possess a dangerous weapon in the
      commission of the crime; (3) the offense did not result in anyone's death
      or serious injury; (4) the defendant was not an organizer, leader,
      manager, or supervisor of others in the offense; and (5) not later than the
      time of the sentencing hearing, the defendant has truthfully provided to
      the government all information and evidence the defendant has
      concerning the offense.

United States v. Garcia, 675 F.3d 1091, 1094 n.3 (8th Cir. 2012) (quotation omitted).

                                           -5-
court was well-apprised of this jurisprudence. The district court reasoned that a
defendant who denies guilt in the face of a guilty verdict is not thereby precluded
from safety valve eligibility "as a matter of law." On the merits, the court
appropriately viewed the trial testimony, including that of the three cooperating
witnesses and the government agents that testified, as well as the evidence and
arguments presented at sentencing concerning Hinojosa's and her families'
participation in drug trafficking, in light of Hinojosa's denial of involvement
altogether, and arrived at its determination that she was not eligible for safety valve
relief:

       But given the testimony and the evidence that's been presented, I don't
       think that the . . . defendant has sustained her burden of proof to show
       that she's entitled to the safety valve. And the main reason has to do
       with the proffer.

       The district court did not clearly err in this conclusion.

III.   CONCLUSION

       For the reasons stated herein, we affirm.
                       ______________________________




                                          -6-